Case 2:17-cv-07639-SJO-KS Document 669-3 Filed 02/09/20 Page 1 of 4 Page ID
                                #:32644




                   EXHIBIT 8
        FILED PUBLICLY PURSUANT TO
        COURT ORDER DATED JANUARY
             30, 2020 (ECF NO. 665)
Case 2:17-cv-07639-SJO-KS Document 669-3 Filed 02/09/20 Page 2 of 4 Page ID
                                #:32645




                                                         Plaintiffs' Trial Exhibit


                                                           PX0140
                                                         Case No. 2:17-cv-07639 SJO-KS

                                 PX0140.1
Case 2:17-cv-07639-SJO-KS Document 669-3 Filed 02/09/20 Page 3 of 4 Page ID
                                #:32646




                                 PX0140.2
Case 2:17-cv-07639-SJO-KS Document 669-3 Filed 02/09/20 Page 4 of 4 Page ID
                                #:32647




                                 PX0140.3
